Title: To James Madison from John Graham, 31 July 1811
From: Graham, John
To: Madison, James


Dear Sir
Dept of State 31st July 1811.
The Packet for the Secretary ⟨o⟩f State containing the Letters which I supposed you would wish to read, is left open—and put under Cover to you. I have supposed that this would be the most convenient arrangment. Should you prefer any other you will be pleased to let me know.
Mr Barlow left us yesterday intending to Lodge at Marlbro: and to get to Annapolis early today. We have furnished him with a Copy of Mr Fosters last Letter and of the Communications from Mr Dallas in relation to the arrest of the Captain of the French Privatier the Diligent.
The inclosed was received under Cover from Mr Adams—with it came three Letters from him to this Dept—there [sic] are down to the 11th March and ⟨seem to contain⟩ nothing very new or important. So much of them however is in Cypher, that we have not been able to get thro: them in time for this Mail. They will be forwarded by the next Mail.
I hope that you & Mrs Madison had a pleasant Journey and arrived safely at Montpelier. With Sentiments of the most Respectful attachment I am Dear Sir Your Mo: Obt Sert
John Graham
